Name: Council Regulation (EEC) No 1069/86 of 8 April 1986 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: communications;  tariff policy
 Date Published: nan

 15. 4. 86 Official Journal of the European Communities No L 99/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1069/86 of 8 April 1986 amending Regulation (EEC) No 950/68 on the Common Customs Tariff 85.21 D II was reduced from 17 % to 14 % and those on certain products falling within subheading 84.52 A, 85.15 A III and 92.11 A were reduced to zero from 1 January 1986 ; Whereas the appropriate amendments to the Common Customs Tariff annexed to Regulation (EEC) No 950/68 were made by Regulation (EEC) No 3679/85 (') ; Whereas since 1 January 1986 the Community has reached an agreement with the main supplier ; whereas as a result of this agreement certain modifications have been made to the scope of the products falling within sub ­ headings 84.52 A, 85.15 A III and 92.11 A in respect of which duties were reduced to zero from 1 January 1986 ; Whereas these amendments should therefore be made to the Common Customs Tariff annexed to Council Regula ­ tion (EEC) No 950/68 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has bound the customs duty on television image and sound recorders or reproducers falling within subheading 92.11 B of the Common Customs Tariff at a rate of 8 % ; whereas that binding is contained in the schedule LXXII-EEC annexed to the General Agreement on Tariffs and Trade (GAIT) ; Whereas the Community has found it desirable to replace the voluntary export restraints on the abovementioned products, which expired on 31 December 1985, with an appropriate tariff measure, thereby providing adequate import protection consistent with the GATT ; whereas the Community accordingly invoked Article XXVIII of the GATT in order to modify its international commitment on the level of its customs duties for the products in question ; Whereas in the absence of an agreement with the main supplier, the Community modified the concession in question in accordance with Article XXVIII (3) (a) of the GATT ; whereas the tariff concession on certain of the said products was raised from 8 % to 14 % from 1 January 1986 ; whereas by way of compensation the tariff concession on certain products falling within subheading HAS ADOPTED THIS REGULATION : Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 as last amended by Regulation (EEC) No 3679/85 is hereby amended as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 15 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 8 April 1986. For the Council The President G.M.V. van AARDENNE (') OJ No L 351 , 28 . 12. 1985, p. 2. No L 99/2 Official Journal of the European Communities 15. 4. 86 ANNEX II\ Rates of duty Heading number Description Autonomous % Conventional % 84.52 (unchanged) \II A. Electronic calculating machines 14 12 || B. (unchanged) 85.15 (unchanged) A. (unchanged) I. and II. (unchanged) III . (unchanged) a) (unchanged) b) (unchanged) 1 . (unchanged) 2. (unchanged) aa) (unchanged) bb) (unchanged) |1 11 . Clock radios 22 Free II 22. (unchanged) Il 33 . Other receivers capable of operating without an external II source of power : II aaa) incorporating sound recorders or reproducers . . 22 14 || bbb) Other 22 Free II 44. (unchanged) II II 55. (unchanged) \II II cc) (unchanged) \Il II dd) (unchanged) \Il II IV. (unchanged) Il B. and C. (unchanged) 92.11 (unchanged) A. (unchanged) I. (unchanged) II . (unchanged) a) (unchanged) b) Other 1 . Using cassette tape with built-in amplifier, without built-in loud ­ speaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm II x 45 mm 19 Free li 2. Other 19 9,5 || III . (unchanged) Il || a) (unchanged) II \ b) (unchanged) \II 1 . (unchanged) aa) (unchanged) II I. 11 . Telephone answering machines 16 7 l 22. Dictating machines 16 7 15. 4. 86 Official Journal of the European Communities No L 99/3 Heading number Rates of duty Description Autonomous % Conventional % 92.11 (cont'd) 33 . Other, capable of operating without an external source of power 16 Free Il 44. Other 16 7 bb) Other, with built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 16 Free cc) Other 16 7 2. (unchanged) \I Il B. (unchanged) I Il I. (unchanged) \ a) Of a width of 1 ,3 cm or less and allowing recording or reproduction at a tape speed of 50 mm per second or less 14 14 b) (unchanged)